On Petition for a Rehearing.
McCabe, J.
A rehearing is asked in this cáse, on the ground that the errors on which the judgment was reversed were harmless.
The complaint seeks to recover for personal injuries alleged to have been sustained by appellee in falling into a pit or hole on appellant’s right of way where it crosses one of the streets of the city of North Vernon.
The erroneous evidence admitted, over appellant’s objection, was the affidavit of appellant, upon which a change of the venue of the cause from Jefferson to Jennings county was granted, and the declarations and admissions of the general solicitor of appellant, concerning the existence of said hole or pit, tending to show, as it is claimed, that the company had knowledge of its existence.
There is no conflict in the evidence as to the existence of the pit; that the appellant kept the way planked up to the pit, and that it had remained there for twenty years, and that when the plank decayed, at least on one occasion, the company put down new plank in such a manner as that a person traveling over that part of the street at night, and in the dark, would be liable to be misled by the plank, in walking thereon in supposed safety, and would step off into the pit.
The evidence, without any conflict, showed that appellee, in company with a companion, was walking over that part of the street where the railroad crossing was, on' a dark night, and that while walking on the plank at the crossing mentioned, which plank extended up to the pit, and that while walking slowly, .carefully, and cau*348tiously, and without any knowledge that she was nearing the pit, and being unable from the darkness to see it, she fell into it and sustained very serious personal injuries, crippling her for life.
The evidence, aside from that which was incompetent, fully warranted the finding of the jury, and, wholly disregarding the incompetent evidence, the jury could not have been warranted or justified in finding any other way than for the appellee.
It is claimed that the affidavit must have produced a prejudice in the minds of the jury, and therefore influenced their verdict, if not as to which party they would find for, at least in the amount of damage they would assess.
The evidence shows without a conflict that the injury was a painful one, and that it permanently lamed the appellee for life. The amount of damages assessed, $1,-662, was fully justified by the legal, competent evidence. But it is difficult to see how such an affidavit could prejudice the jury. The affidavit was not only incompetent evidence, but the act of the appellee’s counsel in offering it, and the court in receiving it, meets with unqualified condemnation. But it is beyond the power of this court to emphasize that condemnation by changing the course of justice. If the illegal evidence is clearly shown not to have harmed the complaining party, the judgment ought not to be reversed. The affidavit had not the slightest bearing or relevancy to the question of the right of recovery or the amount thereof. As the verdict was what it ought to have been under the legitimate evidence, excluding from consideration the affidavit, it appears clearly enough that the error of its admission was harmless, and in such a case, it has often béen held that such error can not reverse. Parker v. State, 8 Blackf. 292; Manchester v. Doddridge, 3 Ind. 360; Bush v. Seaton, 4 Ind. 522; Citizens’ *349State Bank, etc., v. Adams, 91 Ind. 280; Rhoads v. Jones, 91 Ind. 380; Terre Haute, etc., R. R. Co. v. Pierce, 95 Ind. 496; Aufdencamp v. Smith, 96 Ind. 328; Forbing v. Weber, 99 Ind. 588; Sage v. Evansville, etc., R. R. Co., 134 Ind. 100.
Filed May 12, 1893.
The evidence of the declarations of the general solicitor, as to the existence of the pit, were inadmissible, because they were not binding on the company. But the only bearing it could have was to establish knowledge of the existence of the pit on the part of appellant. The facts already recited are such that the law raises the presumption that the company knew of the existence of the pit.
In Reed v. Northfield, 13 Pick. 94(Mass.), the court said: “Notice may be inferred from its notoriety of the defect, and from its continuance for such a length of time as to lead to the presumption that the proper officers of the municipality did in fact know, or with proper vigilance and care, might have known, the fact.” 9 Am. and Eng. Ency. Law 405, and authorities there cited; Pennsylvania Co. v. Sears, 34 N. E. Rep. 15, and the authorities there cited.
The writer is of opinion that a rehearing ought to be granted, but in this opinion the other members of the court do not concur.
The petition is, therefore, overruled.